Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Patrick Brandon Jr., Appellant                         Appeal from the 188th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 47992-
No. 06-21-00086-CR         v.                          A). Memorandum Opinion delivered by
                                                       Chief Justice Morriss, Justice Stevens and
The State of Texas, Appellee                           Justice van Cleef participating.
       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgments and the bill of
costs by deleting (1) the $10,000.00 fine in the judgment of conviction of possession of a
controlled substance with the intent to deliver (Count I), (2) the $5,000.00 fine in the judgment
of conviction of possession of a controlled substance (Count II), (3) the $10,000.00 fine in the
judgment of conviction of unlawful possession of a firearm by a felon (Count III), and (4) the
$15.00 time payment fee contained in the total costs in the judgment of conviction of possession
of a controlled substance with intent to deliver and the bill of costs associated with it. We also
modify Brandon’s judgment of conviction of possession of a controlled substance with the intent
to deliver (Count I) to reflect that Brandon pled “true” to the State’s enhancement paragraph
rather than “not true.” As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Patrick Brandon Jr., has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
                                                       RENDERED JUNE 22, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk